El Juez Asociado Se. Figueeas,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por Rogelio Colón, contra sentencia de la Corte de Distrito de Guayama que le condenó por el delito de seducción á la pena, de ciento cincuenta dollars de multa ó en su defecto á ciento cincuenta días de cárcel, que sufrirá en la de aquél distrito, y al pago de las costas.
El apelante fué acusado debidamente por el delito de que se ba hecho mérito, cometido del modo siguiente:
“El citado Rogelio Colón, en la noche del 10 de junio de 1906, en Santa Isabel, bajo y por virtud de una promesa de matrimonio, sedujo á la Srta. Mercedes Daroca Yélez, te-niendo actos carnales con ella, quien hasta entonces era pura. ’ ’
El acusado alegó que era inocente y solicitó ser juzgado por el tribunal de derecho. Celebrado el juicio, la corte des-pués de oir la acusación, la contestación del acusado, la prueba documental propuesta por el fiscal, la testifical de ambas par-tes y los informes,- lo declaró culpable el 20 de' diciémbre de 1906 y el 22 de dicho mes, como nada se alegase en contra del pronunciamiento de la sentencia, la dictó en los términos que se dejan expuestos.
No hay pliego de excepciones, ni exposición de hechos, ni siquiera se ha hecho ante esta Corte Suprema alegación al-guna por parte del recurrente.
Aparece del récord una excepción 'tomada á consecuencia de la resolución de la corte negando la suspensión del juicio, pero como no constan las razones en que se fundó la moción de la defensa, debe presumirse que la resolución denegatoria está ajustada á la ley.
Como se vé no se ha planteado problema jurídico á resolver, ni del récord aparece motivo alguno que aconseje la revo-cación ó modificación de la sentencia apelada y, por consi-guiente, debe confirmarse, porque siendo la pena impuesta tan *318insignificante, se vé claro que el único propósito del recurrente es' retardar el cumplimiento de la sentencia condenatoria.

Confirmada

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, MacLeary y Wolf.